DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0126], reference characters S185 and S186 are mentioned, but fail to appear in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 16, reference character S216 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 12-14 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is recited that the first communication unit and the second communication unit transmit the MIDI data and the identification number (lines 2-3), and then further recites that the MIDI data is received by first communication unit or the second communication unit (last line). These limitations are contradictory and indefinite. Please clarify what is intended.  
Further in claim 5, the recitation “a reply unit that replies to the different wireless communication device” is indefinite, given it is unclear to what the reply unit is replying to (i.e. what has the different wireless communication device transmitted that prompts a reply?). 
Claim 6, the phrasing of this limitation is unclear and indefinite. Please clarify what is intended to be claimed here. Specifically, “stores the identification number replied from the different wireless communication device”, given the different wireless communication device receives a rely from the wireless communication device in the preceding claim and does not itself reply. 
As for claim 7, line 7, it is recited “the MIDI data received by the first communication unit or the second communication unit”. This is indefinite given there is no previous mention in preceding claim 1 of the first or second communication units receiving the MIDI data, only transmitting the MIDI data. Please clarify. A similar limitation is presented in lines 8-9 of claim 7.
Claims 12-14 and 19-21 recite similar limitations to those rejected to above. Please clarify or amend accordingly.

Allowable Subject Matter

Claims 1-4, 8-11 and 15-18 are believed to be allowable.
Claims 5-7, 12-14 and 19-21 are believed to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
At present, the closest prior art of record are the Applicant’s own publications, Yokoyama (US 2022/0093068, US 2021/0204384, and US 2021/0201864), the US patent application publications to Ishimine (US 2021/0201867) and Nelson et al. (US 2015/0255053), and the US patent to Sasaki (6,248,945). 
None of the prior art of record teach or fairly suggest, alone or in combination, all the claimed elements of the present invention.
However, a further search and consideration of the prior art will be conducted once a formal response is received. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        11/03/2022